Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    353
    785
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    81
    792
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Knowing the date and time of the creation of the calibration allows one to know which reference sample was used; it was the reference sample used at that date and time.  For example, see the instant Fig. 5.  Knowing the curve creation date and time (T1, T2, or T3) is to know which reference sample was used (H1, H2, or H3).  This distinguishes the reference samples.
	As another example, during patent examination documents can be identified based on their corresponding date.  The current discussion is regarding the Office Action of 11/16/2021; that date identifies that communication.
Alternate claim language could easily be used to arrive at Applicant’s intended interpretation.  For example, the Applicant could have chosen to recite each reference sample having a “reference sample identification number.”  The Applicant has chosen to use broader claim language instead.



    PNG
    media_image3.png
    167
    783
    media_image3.png
    Greyscale

Examiner’s Response:
	It would have been obvious to display the timestamp in order that a user would be informed as to whether the calibration curves are up-to-date or not.

The Applicant has cancelled Claim 11, the corresponding claim interpretation and rejection under 35 USC 102 from the Office Action of 11/16/2021 is hereby withdrawn.

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865